DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed 07/11/2021 which claims 1-8 have been presented for examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimode et al. (US 2021/0272090 A1) (hereinafter referred to as Shimode).
Regarding claim 1, Shimode discloses a module comprising: 
a wireless unit (15) configured to perform a data communication using at least a near field communication (paras. [0046], [0055]-[0058]); 
a scanner unit (first card reader 16) configured to read an external code (magnetic stripe C11 on the magnetic card C1) (figs. 2A and 2B; paras. [0043], [0059]); and 
a housing (10) configured for incorporating the wireless unit (15) and the scanner unit (16), wherein the housing comprises: 
a first front surface member disposed obliquely with respect to a vertical direction (figs. 1B and 2B show a front surface member (12)); and 
a second front surface member provided below the first front surface member and disposed obliquely with respect to the vertical direction (figs. 1B and 2B show a second front member where card slot (16s) is located below the first front surface member (12)), 
wherein a lower side of the first front surface member (12) projects toward an operator with respect to an upper side of the first front surface member (figs. 1B and 2B), 
an upper side of the second front surface member (see the location of 16s in figs. 1B and 2B) projects toward the operator with respect to a lower side of the second front surface member (see the location near letter H in fig. 1B), 
an antenna (15) of the wireless unit is provided on a back side of the first front surface member (figs. 1A, 1B, 4A, and 4B), 
a lower side of the antenna projects toward the operator with respect to an upper side of the antenna (figs. 1B and 4B), and 
the scanner unit is configured to read the external code through an opening (first card slot 16s) of the second front surface member (figs. 1B, 2A and 2B). 

Regarding claim 2, Shimode discloses the module according to claim 1, wherein the antenna (15) of the wireless unit is disposed in parallel with the first front surface member (figs. 1A and 4A).

Regarding claim 3, Shimode discloses the module according to claim 1, wherein at least one part of the scanner unit (16) is disposed at such a position as to overlap a lower side of the wireless unit (15) in a horizontal direction of the wireless unit is disposed in parallel with the first front surface member (fig. 2B).

Regarding claim 5, Shimode discloses the module according to claim 2, wherein at least one part of the scanner unit (16) is disposed at such a position as to overlap a lower side of the wireless unit (15) in a horizontal direction of the wireless unit is disposed in parallel with the first front surface member (fig. 2B).
Allowable Subject Matter
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, taken alone or in combination, fails to teach, a module further comprising a line concentrator configured to concentrate respective wires of the wireless unit and the scanner unit and perform connection to a control device of the transaction terminal device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saeda et al. (US 11,438,967) discloses an information processing device. 
Fujimoto (US 2017/0278361) discloses an information reading apparatus.
	Aoyama et al. (JP 2019133490 A) discloses an automatic transaction machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL A TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN S PAIK can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2876                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2876